Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00233-PAB-NYW

   ROBERT JW McCLELAND,

         Plaintiff,

   v.

   RICK RAEMISCH,
   RENAE JORDAN,
   SUSAN TIONA,
   DEBORAH BORREGO,
   JOANNE McGREW, and
   DAYNA JOHNSON,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on plaintiff’s Motion for Relief from Judgment

   Pursuant to Fed. R. Civ. P. Rule 60(b) [Docket No. 242]. The Court previously

   accepted in part the magistrate judge’s recommendation, Docket No. 215, that the

   Court grant Defendant Joanne McGrew’s Motion for Summary Judgment [Docket No.

   169] and the CDOC Defendants’ Motion for Summary Judgment [Docket No. 176].

   Docket No. 226.1 Both motions were granted over plaintiff’s objections to the

   recommendation. The Court closed the case on September 29, 2020, id. at 15, and

   final judgment was entered the same day. Docket No. 227. Plaintiff now seeks relief

   under Federal Rule of Civil Procedure 60(b). See generally Docket No. 242. No

         1
           “CDOC defendants” collectively refers to defendants Rick Raemisch, Renae
   Jordan, Susan Tiona, Deborah Borrego, and Dayna Johnson from the Colorado
   Department of Corrections (“CDOC”). See Docket No. 176 at 1.
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 2 of 10




   defendant responded to the motion.2

          Relief after judgment is discretionary and only appropriate based on “(1) mistake,

   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with

   reasonable diligence, could not have been discovered in time to move for a new trial

   under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),

   misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the

   judgment has been satisfied, released or discharged; it is based on an earlier judgment

   that has been reversed or vacated; or applying it prospectively is no longer equitable; or

   (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). Because such relief is

   “extraordinary and may only be granted in exceptional circumstances,” Servants of the

   Paraclete v. John Does, 204 F.3d 1005, 1009 (10th Cir. 2000), parties seeking relief

   under Rule 60(b) have a high hurdle to overcome. Davis v. Kansas Dep’t of Corr., 507

   F.3d 1246, 1248 (10th Cir. 2007). Rule 60(b) motions should not be treated as a

   substitute for an appeal. Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1289 (10th

   Cir. 2005).

          Rule 60(b)(6) has been described as a “grand reservoir of equitable power to do

   justice in a particular case.” Pierce v. Cook & Co., Inc., 518 F.2d 720, 722 (10th Cir.

   1975) (en banc) (citation omitted). Relief under Rule 60(b)(6) is appropriate when

   circumstances are so “unusual or compelling” that extraordinary relief is warranted or

   when it “offends justice” to deny such relief. Cashner v. Freedom Stores, Inc., 98 F.3d


          2
           The Court assumes the parties familiarity with this matter and will not detail the
   procedural history or background facts beyond what is necessary to resolve this motion.
   Additional background can be found in previous orders and recommendations. See,
   e.g., Docket Nos. 215, 226.

                                                2
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 3 of 10




   572, 580 (10th Cir. 1996). Courts have granted relief under Rule 60(b)(6) “when, after

   entry of judgment, events not contemplated by the moving party render enforcement of

   the judgment inequitable,” where a party is indigent, or when it offends justice to deny

   such relief. Id. at 579; Yapp v. Excel Corp., 186 F.3d 1222, 1231–32 (10th Cir. 1999).

          Plaintiff seeks relief under Rule 60(b) in light of “newly discovered evidence” of

   “past MPGN on histological examination of [plaintiff’s] kidneys.” Docket No. 242 at 2. 3

   Plaintiff concedes that the MPGN is “no longer active,” but asserts that it is “definitive

   proof that his kidneys have sustained permanent damage from past infection, and the

   reason [plaintiff] no longer has normal kidney function.” Id. Plaintiff also provides “peer

   reviewed research, medical diagnostic tests, and clinical medical tests confirming the

   link between chronic [Hepatitis-C virus (“HCV”)] infection, renal damage, and Sjogren’s

   Syndrome.” Id.

          Plaintiff makes two initial requests – first, that the Court to take judicial notice of

   “the facts he presents,” which he says are “quotes and cites” from “peer reviewed

   published medical research, medical school college text books, and medical texts used

   by clinicians and specialists” and, second, that the Court appoint a m edical expert in his

   case. Id. at 3. He also purports to provide (1) newly discovered medical evidence of

   renal damage “on kidney biopsy results of the type caused by chronic HCV” and

   “urinalysis and blood tests showing evidence of kidney dysfunction”; (2) evidence of

   misrepresentation by the CDOC defendants of the “etiology, association, and treatment

   of extrahepatic manifestations of HCV”; and (3) evidence of misrepresentation by the



          3
              Plaintiff does not define the term “MPGN.”

                                                  3
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 4 of 10




   CDOC defendants of “untimely serologic and kidney function tests.” Id. at 3–4. The

   Court considers each of these in turn.

          Plaintiff’s request for judicial notice is a renewed argument that plaintiff made

   originally in his objections to the magistrate judge’s recommendation. In his objections,

   plaintiff argued that the magistrate judge erred by not taking judicial notice of plaintiff’s

   chronic kidney disease, “which could have been accurately and readily determined from

   the sources [plaintiff] provided, whose accuracy cannot reasonably be questioned,” and

   from which a reasonable jury could have concluded that plaintiff’s kidneys are not

   “normal functioning.” See Docket No. 220 at 3–4. The Court found, however, that

   plaintiff did not request that the magistrate judge take judicial notice of any documents

   in either of his responses to defendants’ motions for summary judgment. Docket No.

   226 at 9. As such, the Court declined to consider plaintif f’s objection that the

   magistrate judge erred in not taking judicial notice of the information that plaintiff

   submitted. Id. (citing Goodloe v. U.S. Parole Comm’n, No. 06-cv-00212-CMA-BNB,

   2008 WL 5156447, at *1 (D. Colo. Dec. 8, 2008); Parks v. Persels & Assocs., LLC, 509

   B.R. 345, 357 (D. Kan. 2014) (“Generally, courts do not consider new arguments and

   new evidence raised in objections to a magistrate judge’s report and recommendation

   that were not raised, and thus were not considered, by the magistrate judge.”)

   (quotation omitted)). Nevertheless, the Court found that, even if plaintiff had timely

   requested that the magistrate judge take judicial notice of the medical literature that

   plaintiff submitted, the magistrate judge did not err by not doing so. Id. (citing Mack v.

   Friedman, 2008 WL 11439337, at *10 n.2 (N.D. Cal. Mar. 5, 2008) (“Mack’s request



                                                 4
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 5 of 10




   that the court take judicial notice of the two articles is denied because the articles and

   statements therein are not facts not subject to reasonable dispute that qualify for

   judicial notice under Federal Rule of Evidence 201. The articles also are inadmissible

   hearsay and are excluded under Federal Rules of Evidence 801 and 802. Mack’s own

   interpretation of those articles and opinion about the appropriate care f or his injury is

   not competent evidence because he has not shown he has any medical expertise.”).

             The Court finds no error in its previous determination that the magistrate judge

   did not err by not taking judicial notice of these facts, see Marshall v. Chater, 75 F.3d

   1421, 1426 (10th Cir. 1996) (“Issues raised for the first time in objections to the

   magistrate judge’s recommendation are deemed waived.”); see also Maurer v. Idaho

   Dep’t of Corr., 799 F. App’x 612, 614 n.1 (10th Cir. 2020) (unpublished), and plaintif f

   identifies no mistake, neglect, new evidence, fraud, or misrepresentation that could

   warrant “extraordinary” and “exceptional” relief under Rule 60(b). See Servants of the

   Paraclete, 204 F.3d at 1009. The Court will again deny plaintiff’s request for judicial

   notice.

             Plaintiff next requests that the Court appoint a medical expert in his case. As

   with plaintiff’s renewed request for judicial notice, the Court considered plaintiff’s

   request for the appointment of an expert witness in ruling on his objections to the

   magistrate judge’s recommendation. See Docket No. 226 at 6–9. The Court found

   plaintiff’s objection to be untimely because plaintiff did not object to the magistrate

   judge’s order denying his motion to appoint an expert witness within 14 days of the

   order, as required by Federal Rule of Civil Procedure 72(a). Id. at 7. Nevertheless, the



                                                  5
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 6 of 10




   Court considered plaintiff’s request as if timely raised and found that the issues in

   plaintiff’s case were not so complex as to require a medical expert to assist the Court.

   Id. at 7–9 (citing Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir. 2016) (holding that

   district court did not abuse its discretion in declining to appoint expert witness where

   “the nature of [the plaintiff’s] underlying claim,” which was a deliberate indifference in

   medial treatment claim, was “not sufficiently complicated to require an independent

   medical expert”); McClendon v. City of Albuquerque, 2015 WL 13667177, at *4 (D.N.M.

   Oct. 13, 2015) (“[T]he purpose of Rule 706 is to assist the court in evaluating

   contradictory or complex evidence or issues. It is not designed to aid a party’s

   prosecution of his own case.”)). In his motion, plaintiff explains his efforts to retain a

   medical expert and also requests that the Court contact a doctor who plaintiff states has

   testified about similar issues previously. Docket No. 242 at 3. Plaintiff has not,

   however, identified any mistake, neglect, new evidence, fraud, or misrepresentation that

   could justify the relief he seeks. See Servants of the Paraclete, 204 F.3d at 1009. As

   such, the Court will deny this portion of his motion.

          The Court next turns to plaintiff’s request for relief based on new evidence.

   Docket No. 242 at 4–6. Plaintiff states that he underwent a kidney biopsy on December

   11, 2020 but that “nothing was mentioned” by CDOC nephrologist Dr. June Scott about

   plaintiff’s HCV infection to the kidney pathologist. Id. at 4. Plaintiff then lists four pieces

   of purportedly new evidence, which he appears to argue was discovered from his

   biopsy, and asks the Court to take judicial notice of “medical facts,” which he says

   “pertain[]” to the four pieces of new evidence. Id. at 4–5. Next, he states that he has



                                                 6
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 7 of 10




   undergone serologic kidney function tests and urinalysis since summary judgment and

   provides nine additional pieces of purportedly new evidence of abnormal kidney

   function that he says were revealed by the additional testing. Id. at 5. He then again

   asks the Court to take judicial notice of various medical facts. Id. at 6.

          The Court declines to do so. First, as the Court explained in the previous order,

   the purported facts are not “subject to reasonable dispute that qualify for judicial notice

   under Federal Rule of Evidence 201” and are inadmissible hearsay excluded under

   Federal Rules of Evidence 801 and 802. Docket No. 226 at 10 (q uoting Mack, 2008

   WL 11439337, at *10 n.2). Second, as the Court also ex plained, plaintiff’s own

   interpretation of the various medical sources and his opinion about the appropriate care

   for his ailments are not competent evidence because he failed to show that he has any

   medical expertise. Id. (quoting Mack, 2008 WL 11439337, at *10 n.2). Moreover, even

   if the Court were inclined to take judicial notice of the various authorities that plaintiff

   relies upon, the Court would only be able to do so to show their “contents, not to prove

   the truth of the matters asserted therein.” United Water & Sanitation Dist. v. Geo-Con,

   Inc., 488 F. Supp. 3d 1052, 1057 (D. Colo. 2020) (q uoting Tal v. Hogan, 453 F.3d 1244,

   1264 n.24 (10th Cir. 2006)). Plaintiff has not, therefore, identified any new evidence

   that could warrant under Rule 60(b). See Servants of the Paraclete, 204 F.3d at 1009.

   As such, the Court will deny this portion of his motion.

          Plaintiff next asks the Court to provide relief under Rule 60(b) based on

   “misrepresentation by the CDOC defendants.” Docket No. 242 at 6–8. Plaintiff’s

   argument is that the CDOC defendants “misrepresented the 2016 medical community’s



                                                  7
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 8 of 10




   understanding of the cause of, association of, and treatment of these extra-hepatic

   manifestations.” Id. at 6. Plaintiff again cites various medical texts. See, e.g., id. at

   7–8 (citing, among others, “Pawlotsky et al.,” “Hepatology Vol. 19, No. 4, 1994,” a “1995

   peer review article in the Annals of Internal Medicine (Vol. 123, No. 8),” a “2012 peer

   review of hepatitis c infection and autoimmune disease” in the “The International

   Journal of Medicine,” “Current Medical Diagnosis & Treatment 2016”). Some of these

   texts appear to be the same authorities that plaintiff belatedly asked the Court to take

   judicial notice of in his objections to the magistrate judge’s recommendation. See, e.g.,

   Docket No. 220 at 4 (citing “2016 Current Medical Diagnosis and Treatment”). As

   explained previously, however, the Court cannot take judicial notice of these texts “for

   the truth of the matters asserted therein,” United Water, 488 F. Supp. 3d at 1057, and

   does not find plaintiff’s interpretation of them to be competent evidence because he has

   not shown that he has any medical expertise. See Mack, 2008 WL 11439337, at *10

   n.2. Plaintiff, therefore, has not identified any new evidence or misrepresentation that

   could warrant relief under Rule 60(b). See Servants of the Paraclete, 204 F.3d at 1009.

   As such, the Court will deny this portion of his motion.

          Plaintiff next argues that the CDOC defendants misrepresented “untimely

   serologic tests and proteinuria.” Docket No. 242 at 8–9. Plaintif f cites tests and events

   occurring in September 2018 and July 2019. Id. at 8. Plaintiff then asks the Court to

   take judicial notice of various facts, again from what appear to be medical texts and

   authorities. Id. at 9–10. For the reasons discussed previously, the Court will not do so.

   See United Water, 488 F. Supp. 3d at 1057; Mack, 2008 WL 11439337, at *10 n.2.



                                                8
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 9 of 10




   Moreover, plaintiff has not explained how events occurring in September 2018 and July

   2019 are “newly discovered.” See Combs v. PriceWaterhouse Coopers, LLP, 382 F.3d

   1196, 1206 (10th Cir. 2004) (relief is disfavored where it is based on allegations that

   were “readily available” prior to the entry of judgment); Johnson v. Ward, No. 20-cv-

   00447-PAB-MEH, 2021 WL 2222713, at *1 (D. Colo. June 2, 2021); Bartlett v. Palma,

   No. 16-cv-00697-PAB-STV, 2018 WL 1046788, at *2 (D. Colo. Feb. 26, 2018).

          The remainder of plaintiff’s motion relies on the facts that plaintiff previously

   asked the Court to take judicial notice of. See, e.g., Docket No. 242 at 10 (“The biopsy

   also shows electron densities in [plaintiff’s] mesangium (NDE 4) which indicate

   resolving postinfectious glomerulonephritis. (FJN 5) . . . . Further establishing that

   [plaintiff’s] kidneys sustained glomerular injury, is the fact that his epithelial foot

   processes were effaced. (NDE 3) This type of injury is common in all forms of

   glomerular injury with proteinuria. (FJN 6).”).4 Because the Court will not take judicial

   notice of these facts and does not find that the purportedly newly discovered evidence

   sufficient to show that plaintiff is entitled to “extraordinary” and “exceptional” relief, see

   Servants of the Paraclete, 204 F.3d at 1009, the Court finds that plaintiff has not

   overcome the “high hurdle” of Rule 60(b). See Zurich N. Am., 426 F.3d at 1289.

          For the foregoing reasons, it is

          ORDERED that plaintiff’s Motion for Relief from Judgment Pursuant to Fed. R.

   Civ. P. Rule 60(b) [Docket No. 242] is DENIED.




          4
            “NDE” refers to “newly discovered evidence” and “FJN” refers to “facts for
   judicial notice.” See Docket No. 242 at 4.

                                                  9
Case 1:18-cv-00233-PAB-NYW Document 243 Filed 08/10/21 USDC Colorado Page 10 of 10




         DATED August 10, 2021.


                                      BY THE COURT:



                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




                                        10
